ERVIN, Justice
(concurring specially with opinion):
I concur in the decision to discharge the writ. While I believe that the owners of the adjacent soil on Alligator Lake because of its size and the history of its use have rights similar to riparian owners to contin-uancy of the lake in its natural condition, it does not appear from its determination of the present facts of this case that the District Court’s decision conflicts with other appellate decisions. It found that the Respondents’ dike and well were designed to protect their pasture lands lying landward of the lake’s high water mark and do not unduly interfere with the common rights of other owners adjacent to the lake. I do not perceive the decision of the District Court to have such finality as to preclude subsequent relief if it is later demonstrated in a proper case that the rights and lands of other adjacent owners are interfered with in the common use and enjoyment of the lake.